Case 2:19-cv-05286-JMA-AKT Document 27 Filed 06/26/20 Page 1 of 18 PageID #: 118




                                                                    June 26, 2020


  VIA ECF

  Hon. Joan M. Azrack
  United States District Judge
  United States District Court
  Eastern District of New York
  100 Federal Plaza
  Central Islip, NY 11722

                                             Re:      Marcos Mejia, et al. v. Gulf2Bay Softwash Corp. et al,
                                                      Civ. No.: 19-cv-05286
  Dear Judge Azrack:

          This joint letter is submitted on behalf of Marcos Mejia and Thiago Paschoalotti
  (“Plaintiffs”) and Defendants in the above action. Defendants take no position with respect to
  Section III (attorneys’ fees), except to state that all parties believe the settlement is a fair and
  reasonable resolution of disputed issues under the supervision doctrine. Cheeks v. Freeport
  Pancake House, Inc., 796 F.3d 199, 203 (2d Cir. 2015) citing Lynn’s Food Stores, Inc. v. United
  States Dep't of Labor, 679 F.2d 1350, 1355 (11th Cir. 1982). Counsel for the parties jointly
  respectfully request that Your Honor approve the parties’ proposed Settlement Agreement resolving
  Plaintiffs’ claims arising under the Fair Labor Standards Act (“FLSA”) attached as Exhibit 1, and
  dismiss this case with prejudice pursuant to the Stipulation attached as Exhibit 2.

  I.         Background: Claims and Defenses

         As the Court is aware from the settlement conference conducted on March 5, 2020 and
  subsequent settlement proceedings (Minute Entry 03/26/2020), Plaintiffs were employees who
  worked for both corporate Defendants for a time and allege they did not receive overtime premium
  pay under the FLSA, as well as technical violations of NY law. 1 The parties presented bona fide
  disputes regarding Plaintiffs’ hours worked and whether employees of Defendant North American
  Chimney were paid in conformity with 29 U.S.C. § 207(i).2 With the Court’s assistance, they

  1
    As this court very recently observed, the supervision requirement does not apply to resolution of New York Labor
  Law claims, which may be waived by private agreement. Tortomas v. Pall Corp., No. 18-CV-5098 (JMA)(SIL),
  2020 U.S. Dist. LEXIS 97159 (E.D.N.Y. May 31, 2020)(Azrack,J). See also Wright v. Brae Burn Country Club,
  Inc., 2009 U.S. Dist. LEXIS 26492, 2009 WL 725012, at *4 (S.D.N.Y. Mar. 20, 2009) (“There is no express
  restriction on the private settlement of waiver of wage and hour claims under New York law.”); Simel v. JP Morgan
  Chase, 2007 U.S. Dist. LEXIS 18693, at *14-16 (S.D.N.Y. Mar. 19, 2007)(upholding release of New York Labor
  Law claims); Amaya v. Garden City Irrigation, Inc., 2011 U.S. Dist. LEXIS 15316, at *4-5 (E.D.N.Y. Feb. 15,
  2011)(“The district courts of this circuit have roundly rejected” attempts to extend the FLSA supervision doctrine to
  claims under New York law).
  2
      Defendants, small businesses operating out of Bay Shore (LI), also asserted an inability to pay a large judgment.
Case 2:19-cv-05286-JMA-AKT Document 27 Filed 06/26/20 Page 2 of 18 PageID #: 119
                                                                                                        Hon. Joan Azrack
                                                                                                          USDC/EDNY
                                                                                                           June 26, 2020
                                                                                                                  Page 2


  ultimately reached agreement, assigning $10,000 to Plaintiffs’ FLSA claims, reflecting a
  compromise on the disputed issues. The parties respectfully request that Your Honor approve the
  FLSA settlement, and dismiss this action, in conformity with this Court’s past practice. See
  Rodgers v. Faculty-Student Association of the State University of New York at Stony Brook, Inc.
  et al., E.D.N.Y. Case Number 17-cv-2466 at Minute Order (July 19, 2018).3

  II.      The Proposed Settlement should be Approved

           A court may approve a settlement of FLSA claims where it “reflects a ‘reasonable
  compromise of disputed issues [rather] than a mere waiver of statutory rights brought about by an
  employer’s overreaching.’” Le v. Sita Information Networking Computing USA, Inc., No. 07 Civ.
  0086, 2008 U.S. Dist. LEXIS 46174, at *2 (E.D.N.Y. June 12, 2008) (quoting Lynn’s Food Stores,
  Inc. v. United States, 679 F.2d at 1354). “Typically, courts regard the adversarial nature of a
  litigated FLSA case to be an adequate indicator of the fairness of the settlement.” Beckman v.
  KevBank, N.A., 293 F.R.D. 467, 476 (S.D.N.Y. 2013) (Ellis, M.J.), citing Lynn’s Food, 679 F.2d
  at 1353-54. “Generally there is a strong presumption in favor of finding a settlement fair,
  [because] the Court is generally not in as good a position as the parties to determine the
  reasonableness of an FLSA settlement.” Lliauichuzhca v. Cinema 60, LLC, 948 F. Supp. 2d 362,
  365 (S.D.N.Y. 2013) (Gorenstein M.J.) (internal quotation marks omitted).

          The Parties – with the Court’s assistance– agreed that bona fide disputes existed regarding,
  inter alia, (1) the amount of any overtime damages based on the parties’ vigorous dispute
  concerning hours worked; and (2) the applicability of 7(i). Pursuant to the terms of the settlement
  agreement, Defendant is paying the total sum of Ten Thousand Dollars and Zero Cents
  ($10,000.00) to resolve Plaintiffs’ FLSA claims.4 Considering the numerous risks in this case,
  Plaintiffs’ counsel believes that this settlement is a good result for Plaintiffs, and it should be
  approved as fair. See Meigel v. Flowers of the World, NYC, Inc., 2012 U.S. Dist. LEXIS 2359, at
  *2-3 (S.D.N.Y. Jan. 9, 2012) (“If the proposed settlement reflects a reasonable compromise over
  contested issues, the court should approve the settlement.”). Defendants defenses which would



  3
   The FLSA Settlement Agreement submitted herewith is modeled on the agreement approved by Your Honor in
  Ponce.
  4
    Plaintiffs have separately resolved their non-FLSA claims, as in Rodgers. See Yunda v. SAFI-G, Inc., 2017 U.S.
  Dist. LEXIS 65088 (S.D.N.Y. Apr. 28, 2017)(“such a bifurcated settlement agreement is permissible” under Cheeks);
  Abrar v. 7-Eleven, Inc., 2016 U.S. Dist. LEXIS 50416, at *3 (E.D.N.Y. Apr. 14, 2016) (approving “bifurcated
  settlement structure” with review of FLSA settlement under Cheeks and confidential settlement of non-FLSA claims);
  Santos v. Yellowstone Properties, Inc. et al., S.D.N.Y. Case No. 15-cv-03986 Dkt. 26, 30 5/10/16; Brown v. Advanced
  Tattoo Management Consulting, Corp. et al., E.D.N.Y. Case No. 15-cv-436 (ARL) Dkt. 35, 36, 05/17/16; Chowdhury
  v. Brioni America, Inc., 16-CV-344 (HBP) (November 29, 2017) (Pitman, M.J.). “Judges in this District routinely
  approve `bifurcated settlement agreement[s], in which the parties submit their FLSA agreement for court review and
  approval . . . but enter into a separate [agreement]” that addresses the non-FLSA claims, which does not require judicial
  and may contain provisions that would be impermissible under Cheeks.’ Chowdhury, quoting Ortiz v. Breadroll, LLC,
  16-CV-7998 (JLC), 2017 WL 2079787 at * 2 (S.D.N.Y. May 15, 2017).
Case 2:19-cv-05286-JMA-AKT Document 27 Filed 06/26/20 Page 3 of 18 PageID #: 120
                                                                                         Hon. Joan Azrack
                                                                                           USDC/EDNY
                                                                                            June 26, 2020
                                                                                                   Page 3


  have substantially limited the recovery, even if Plaintiffs ultimately prevailed at trial, with all the
  corresponding risks and delay.

         This settlement thus constitutes a classic compromise of contested issues, reached based
  on arm’s length negotiations between experienced FLSA counsel assisted by the Court, .

          The terms of the FLSA Settlement Agreement are in accordance with the decision of
  Cheeks v. Freeport Pancake House, Inc., No. 14-299 (2d Cir. 2015). The settlement allows for
  the settlement agreement to be publicly filed for the purpose of judicial review for fairness. The
  settlement agreement does not contain any confidentiality or non-disparagement provisions, and
  the release is limited to FLSA claims.

  III.   The Attorneys’ Fees Are Fair and Reasonable

           Defendants agree to pay Plaintiff’s attorneys’ fees in the amount of one-third of the
  settlement payment. Fees of one-third of the settlement are routinely approved in FLSA actions,
  and the parties agree that such fees and costs are fair and reasonable. Contingency fees of one-
  third in FLSA cases are routinely approved in this Circuit. Santos v. EL Tepeyac Butcher Shop
  Inc., 15-CV-814, 2015 WL 9077172 at *3 (S.D.N.Y. Dec. 15, 2015). This one-third contingency
  - agreed upon by Plaintiffs in their retainer agreements and substantially less than Plaintiffs’
  Counsel’s lodestar relating to the FLSA claim, as discussed below - is regularly approved in this
  circuit in FLSA cases. See Chandler v. Total Relocation Services, LLC, 15 Civ. 6791 (HBP),
  2017 WL 3311229, at *4 (S.D.N.Y. Aug. 2, 2017)(“Contingency fees of one-third in FLSA
  cases are routinely approved in this circuit.”); see also Najera v. Royal Bedding Co., LLC, No.
  13-CV-1767 (NGG)(MDG), 2015 WL 3540719, at *3 (E.D.N.Y. June 3, 2015) (“one-third
  contingency fees [] are commonly accepted in the Second Circuit in FLSA cases.”); Kochilas
  v. Nat'l Merch. Servs., Inc., No. 1:14-CV-00311 (LB), 2015 WL 5821631 (E.D.N.Y. Oct. 2,
  2015) (awarding 33% of $60,000 in FLSA case, and stating that the “percentage-of-recovery
  method . . . is consistent with the trend in this Circuit.”); Rangel v. 639 Grand St. Meat &
  Produce Corp., 13 CV 3234 (LB), 2013 WL 5308277, at *1 (E.D.N.Y., Sept. 19, 2013) (“This
  fee arrangement [of one third of the settlement amount plus costs] is routinely approved by
  courts in this Circuit.”).

          Following Goldberger v. Integrated Resources, Inc., 209 F. 3d 43 (2d Cir. 2000), the trend
  in the Second Circuit has been to apply the percentage method and to loosely use the lodestar
  method as a “cross check.” Id. at 50. In calculating the lodestar for cross check purposes, the
  “hours documented by counsel need not be exhaustively scrutinized by the district court.” Id.
  Rather, “the reasonableness of the claimed lodestar can be tested by the court’s familiarity with
  the case . . . .” Id.

         In the instant matter, Plaintiffs’ counsel spent more than 42.20 hours litigating this case.
  Approximately 21.10 hours were dedicated to resolving the FLSA case alone. This work was
  performed entirely by the undersigned, Plaintiffs’ Counsel Delvis Melendez, Esq., who has more
  than 22 years of experience handling FLSA cases on behalf of workers.
Case 2:19-cv-05286-JMA-AKT Document 27 Filed 06/26/20 Page 4 of 18 PageID #: 121
                                                                                       Hon. Joan Azrack
                                                                                         USDC/EDNY
                                                                                          June 26, 2020
                                                                                                 Page 4


          Accordingly, a multiplication of the hours worked by my hourly rate of $350.00 brings our
  attorney's fees (for the FLSA portion of this case) to approximately $ 7192.50; an amount which
  exceeds the amount requested under Plaintiffs’ Counsel’s contingent fee arrangement. As such,
  Plaintiffs’ Counsel’s attorney’s fees should be approved as fair and reasonable.

  IV.      Payments Will Be Held in Escrow

          To avoid delays, and in conformity with the Settlement, to the extent the deadline for
  payment precedes approval, Defendants will provide Plaintiffs’ Counsel the settlement checks
  per the attached Settlement, and Plaintiffs’ counsel will hold such checks “in escrow” pending
  Your Honor’s approval of the Settlement. The parties jointly request the Court approve the
  settlement timely so that, to the extent this occurs, Plaintiffs’ counsel can release the checks to
  Plaintiffs.

  V.       Conclusion

          The parties reached a fair and reasonable settlement of all FLSA claims after the
  voluntary exchange of initial discovery and damages models, Court-appointed mediation, and
  corresponding settlement negotiations. The settlement amount was recommended by the Court’s
  FLSA Panel Mediator at mediation (the parties agreed upon a Mediator’s proposal). The parties
  respectfully request that Your Honor approve the attached settlement and dismiss this action.

                                                Respectfully submitted,

   LAW OFFICE OF DELVIS MELENDEZ P.C.                    JACKSON LEWIS P.C.
   ATTORNEYS FOR PLAINTIFFS                              ATTORNEYS FOR DEFENDANTS
   90 Bradley Street                                     58 South Service Rd., Ste. 250
   Brentwood, NY 11717                                   Melville, New York 11747
   (631) 434-1443                                        (631) 247-0404

   By:      ___________s/__________________              By:    ___________s/___________________
            DELVIS MELENDEZ, ESQ.                               NOEL P. TRIPP, ESQ.




  4828-0489-6449, v. 3
Case 2:19-cv-05286-JMA-AKT Document 27 Filed 06/26/20 Page 5 of 18 PageID #: 122




                          EXHIBIT 1
Case 2:19-cv-05286-JMA-AKT Document 27 Filed 06/26/20 Page 6 of 18 PageID #: 123



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                      X

 MARCOS MEJIA, On behalf of himself and
 others similarly situated

                                       Plaintiff,

                    -against-                                  Civ. Action No.: 19-CV-05286

 GULF2BAY SOFTWASH CORP., NORTH
 AMERICAN CHIMNEY & GUTTER
 CORP., DAVID F. JARETT In his individual
 capacity

                                    Defendants.

                                                      X


                SETTLEMENT AGREEMENT REGARDING FLSA CLAIMS

          WHEREAS, Marcos Mejia and Thiago Paschoalotti (“Plaintiffs”) and Gulf2Bay Softwash
 Corp. (“Gulf2Bay”), North American Chimney & Gutter Corp. (“North American”), and David F.
 Jarett (“Mr. Jarett”) (collectively “Defendants”) desire to resolve, settle and agree to dismiss with
 prejudice any and all claims Plaintiffs have made pursuant to the Fair Labor Standards Act, 29
 U.S.C. §§ 250, et seq., (“FLSA Claims”) that were or could have been raised in or by the First
 Amended Complaint in the above-captioned action (the “Lawsuit”), without further litigation or
 adjudication;

         WHEREAS, Plaintiffs’ FLSA Claims shall be dismissed in their entirety and with prejudice
 by the Court pursuant to the Stipulation and Order of Dismissal with Prejudice to be executed by
 Plaintiffs and counsel for the Defendants and so ordered by the Court (“Dismissal”), as set forth
 below:

      NOW, THEREFORE, IT IS STIPULATED AND AGREED BY AND BETWEEN THE
 PARTIES that:

    1. Definition of Parties.

            a. “Plaintiffs” are defined to include Marcos Mejia and Thiago Paschoalotti, and all
               presently or formerly affiliated persons, including, but not limited to, their present
               or former spouse(s), dependents, heirs, assigns, successors, creditors, debtors, lien
               holders, counsel, and any otherwise affiliated or related persons and entities. If an
               obligation or right is that of Marcos Mejia or Thiago Paschoalotti alone, they will
               be referred to as “Mr. Mejia” and “Mr. Paschoalotti.”
Case 2:19-cv-05286-JMA-AKT Document 27 Filed 06/26/20 Page 7 of 18 PageID #: 124




           b. “Defendants” are defined to include Gulf2Bay, North American, David F. Jarett
              (and all presently or formerly affiliated persons or entities including, but not limited
              to, any present or former parent corporations, subsidiaries, divisions, affiliated
              entities, attorneys, insurers, employee benefit plans, purchasers of assets or stocks,
              investors, insurers, shareholders, successors, assigns, counsel, administrators,
              creditors, debtors, board members, officers, partners, directors, agents, fiduciaries,
              representatives, managerial employees (including, but not limited to, present or
              former supervisors of Plaintiffs), as well as the incumbent or former managerial
              employees and representatives of any such entity. If an obligation is that of
              Gulf2Bay alone, it will be referred to as “Gulf2Bay.” If an obligation is that of
              North American alone, it will be referred to as “North American.” If an obligation
              is that of Mr. Jarett alone, he will be referred to as “Mr. Jarett.”

    2. Plaintiffs’ Commitments. In exchange for the promises set forth in Paragraph “4” below,
       Plaintiffs agree as follows:

           a. Plaintiffs will execute all documents, including, but not limited to, the Stipulation
              and Order of Dismissal with Prejudice annexed hereto, that may be needed to settle,
              waive, dismiss and withdraw, with prejudice, any and all known or unknown FLSA
              Claims against Defendants existing or which could exist as of the date of the
              execution of this Agreement.

           b. An order of dismissal with prejudice as to Plaintiffs’ FLSA Claims shall be entered
              upon presentation of said Stipulation by Defendants or by any other entity to any
              court of competent jurisdiction, administrative agency or other forum where any
              claim is made or any relief or recovery is sought by, relating to or on behalf of
              Plaintiffs and all parties shall cooperate fully in seeking such dismissal and will
              prepare all papers and motions needed to do so.

           c. Except to enforce the terms of this Agreement, Plaintiffs shall not institute, be
              represented in, participate in or permit to be submitted or filed on Plaintiffs’ behalf
              any claim whatsoever, whether in an individual, class or other action, before any
              administrative agency, court, or other forum or accept any relief or recovery from
              or against Defendants. In the event any class or collective action that is brought
              against Defendants includes or may include Plaintiffs, Plaintiffs shall immediately
              withdraw therefrom without obtaining or accepting any relief or recovery upon
              learning of Plaintiffs’ inclusion or will be in breach hereof.




                                             2
Case 2:19-cv-05286-JMA-AKT Document 27 Filed 06/26/20 Page 8 of 18 PageID #: 125



    3. Release of All FLSA Claims by Plaintiffs. Plaintiffs knowingly and voluntarily release
       and forever discharges Defendants of and from any and all FLSA Claims of any kind or
       nature, whether known or unknown, arising up to and as of the date of the execution of this
       Agreement, which may exist against Defendants, including, but not limited to, the FLSA
       Claims contained in the Lawsuit and any other FLSA claim whatsoever; and any claim for
       costs, fees, or other expenses, including, but not limited to, a claim for attorneys’ fees or
       costs.


    4. Consideration. In exchange for the promises made herein by Plaintiffs, Defendants agree
       to pay the total sum of ten thousand dollars and zero cents ($10,000.00) (“the Settlement
       Sum”) in eight (8) installments in accordance with the schedule attached hereto as Exhibit
       B, as follows:

           a. If Dismissal has not occurred by July 1, 2020, Defendants will send the settlement
              payments due and owing as of that date to counsel for Plaintiffs to hold “in escrow”
              pending settlement approval. In the event approval is not granted, counsel for
              Plaintiffs shall return all such payments to counsel for Defendants;

           b. Payments to Plaintiffs shall be reported 50% as wages on Form W-2 and 50% as
              non-wage damages reported on Form 1099, with backup withholding as
              appropriate. Payments to Plaintiffs’ counsel as and for attorneys’ fees shall be
              reported on Form 1099 issued to counsel, Law Offices of Delvis Melendez;

           c. The Parties agree that, for purposes of any forms that may be requested by
              Defendants in connection with payment, Plaintiffs may, where applicable, indicate
              “applied for” in any portion that requests a taxpayer identification number;

           d. The settlement payments shall be sent to Plaintiffs’ counsel who shall be
              responsible for distribution of the payments to Plaintiffs.

    5. Non-Admission of Wrongdoing. Plaintiffs and Defendants agree that neither this
       Agreement nor the furnishing of the consideration provided for herein shall be deemed or
       construed at any time or for any purpose as an admission of any liability or unlawful
       conduct of any kind by Defendants.

    6. Severability and Modification.

          a.   If any provision of this Agreement is declared illegal or unenforceable by any court,
               administrative agency or other entity, Plaintiffs and Defendants both agree that the
               court, administrative agency or other entity has the full discretion to interpret or
               modify all such provisions to be enforceable and is directed to do so. To aid in that
               process, if any such provision is determined to be invalid, illegal or unenforceable,
               but could be interpreted or modified to be made valid, legal or enforceable by
               modification thereof, then the party for whose benefit the provision exists, may



                                             3
Case 2:19-cv-05286-JMA-AKT Document 27 Filed 06/26/20 Page 9 of 18 PageID #: 126



               make such modification as necessary to make the provision valid, legal, enforceable
               and consistent with the intent stated in this Agreement and the other party shall sign
               an agreement or stipulation to adopt that modification.

          b.   If such interpretation or modification is not possible, such provision immediately
               shall become null and void, leaving the remainder of this Agreement in full force
               and effect.

    7. Resolution of Disputes. Any controversy or claims relating to this Agreement, as well as
       any other claim, dispute or issue between the Parties, shall be resolved in a proceeding held
       in and before the United States District Court for the Eastern District of New York, as set
       forth in the Stipulation attached hereto as Exhibit A.

    8. Force Majeure Relating to Further Pandemic. In the event the Governor of New York
       declares a state of emergency based on an epidemic or pandemic prior to January 27, 2021,
       Defendants shall be excused from performance hereunder to the extent that the deadline(s)
       to make remaining payment(s) shall be extended by the number of days equal to the period
       of emergency.

    9. Section Headings. Section headings are used herein for reference only and do not affect
       the meaning of any provision of this Agreement.

    10. Entire Agreement.

           a. This Agreement (which incorporates as contractual covenants the representations
              and clauses in the introductory “Whereas” clauses) represents the complete
              understanding among Plaintiffs and Defendants regarding Plaintiffs’ FLSA Claims,
              and shall be interpreted under New York law, without regard to its conflict or choice
              of laws provisions, to effect a general and unlimited release of all actual or potential
              claims, whether known or unknown, that Plaintiffs may have.

           b. This Agreement can be modified only as provided hereinabove or by a written
              document, signed by Plaintiffs and Defendants in a document that recites the
              specific intent to modify this Agreement.

    11. Competence to Waive Claims. Plaintiffs are competent to effect a knowing and voluntary
        release of FLSA Claims as referenced above, as contained herein, and to enter into this
        Agreement. Plaintiffs are not affected or impaired by illness, use of alcohol, drugs,
        medication or other substances or otherwise impaired. To the contrary, Plaintiffs have a
        clear and complete understanding of this Agreement. Plaintiffs are not a party to any
        bankruptcy, lien, creditor-debtor or other proceeding which would impair the right to settle
        and waive all claims referenced herein.




                                             4
Case 2:19-cv-05286-JMA-AKT Document 27 Filed 06/26/20 Page 10 of 18 PageID #: 127



            12'    Counterrrart!' This Agt'eement
                                                     may be executecl in counterparts,
                   deemed an original anci Jach                                           each of which shall be
                                                of which rir.riag.,rrer constitute'one
                                or ,pdr copv shall, r", rli                             and the same agreemer.rt.
                   il'|ir:|,*x                              ;;;i*r,    u. deemed    an originar and in ru1 rbrcc

           13'    Execution' The terms of thjs
                                                 Agreement are the product of mutuar negotration
                  compromise between Piaintiffs                                                      anci
                                                and Delendants, The meaning,
                  Agreement have been fully                                      effect and terms of this
                                              explained to plaintiffs uy tir.ir'crrrr.r. plaintiffs
                  understandthat this Agleement generally releases,                                 fuiiy
                                                                    settles, bars anci waives any
                  FLSA ciaims that prainiiffs possi[ly;id                                         and all
                                                               r,r". ,u^irst   Defendants.

           1'!t   Procedure-,Ylo: the complete execution
                                                         of this Settrement Agreement the panres
                                    Courr u ,ignr,t s,iprlr,i*', ,r,.                              shail
                  fiil'ir,'r'#J;J[                                    ro* uttu-.heJ as s*nibit a, aiong
                   l)t-"tlN'l'Ill's       AI)\''tsrir) 'I'rr\r' 'rlrEy ,Av,ta trr, r.o
   (21) CAI','NI)AIl I)A's AIIII    lrii CorustDFttt       'rriri r\(ir{riIN{riN,r ANr)r.wIrN I.\ _or\ J.l
   PL';\lNl'rFr''s r\LSo AIII. r\Iji,rsio                                                   r{r,-r.r,..\rrr.
   st(;NIN(; .rLIIS AGlillt.]]\{nivr          r'o coNst,i;i: rvrr FL,\N r\T.TonNIiry pnron
                                        iruD I{Et,rir\SIr..                                              r {)


                         PI-AIN'I'lFFsj A(;ttl1,tis Tr{AT
                                                          AN),
   oT'lil'ltwl'sr" L!,i\l)['       ,o 1'[{is rilinrnvrtiN]'ANt)NIot)rFIC,,\T.roNS,  i\r.{.r.rir*,\r. orr
                                                                 REt,nAsli, r)o No.r. lt'sr..\lr.r.o*
   filil,--iJ|;;ii,l;t|il}rlllfirm              bnrctNAr, r,l, io rwriNT.\,-riruri
                                                                                   izr) c"\r r \r) \I{
                     FL,\\,tN(; I,,t_IllCTIit)
  1'rlI PItol\'IIslisi AND'l'o nncnii'nt.O [.Xt:.(.ti.fIi t.HIS A(iRI,-F]N,tIiN.t., l.O t..t Lt..il.l
                                                     t'tIF] st.irr'rs axrir]rr.NriFrrs snr rro*.r.rr,\r]o\
  PL,\rN'I'rI FS lrRririLY ANI) r.iNilllrrN(;r,y,;\NI)                                                       r..
  ('o\sLrt"r't,loN wl'rrl 1'rIEIIt (jotrNSlrlt., inir:tt I)t.rti c.0Nsr)r.rtA                     I.rO\  \\r)
  rNl'ri\DrN(; T'o w.,\rvri, sn'rrr-r.                                tiill'titt IN-fo .f,ts .,\(;RI,,..)*\,
                                                    ANr) rrrrrr.riASriol_,-,,,,s^ a,i,lii,irs.rrr.\.              r

  OR ;VI I (; H T I L.\ V Ft ;\ (];\ I N
                                         S.f fif,riiX ltrr ruf ,S.                                     rr,\\  r




  I affirm that the foregoing has
                                  been read to me in Spanish and I
                                                                     understand the contents thereol.
  (Confirmo que me ha sido leido
                                   en espafrol lo anterior, y lo ent

  Dated:rJi_,2020                                             _{M
                                                              MAR               JH,.T

  Dated:
            .l
            )!i\      ,zozo                           THIAGO PAStHoALoTTi
                                                                                \N---
Case 2:19-cv-05286-JMA-AKT Document 27 Filed 06/26/20 Page 11 of 18 PageID #: 128




                           IN wlrNESS wHEREoIr, the parlies hereto knowingly
    this Agreernent as of the date set                                       and voluntarily   executed
                                        fo,tt Uetow:




                   I
    Dated;   oltl_,         ZOZO

                                                                           IA\
    Dated:   V[iri
                   I
                       .   z,tzo                     THIAGO PASCH
                                                                           s\r-

                                                           DEFENDANTS:

                                                           GULF2BAY SOFTWASH CORP.,
                                                           NORH AMERICAN CHIMNEY &
                                                           GUTTE DAVID F. JARETT

   Dated:    --t
                       .2020
                        -v&

                                                           DAVID F. JARETT
Case 2:19-cv-05286-JMA-AKT Document 27 Filed 06/26/20 Page 12 of 18 PageID #: 129
Case 2:19-cv-05286-JMA-AKT Document 27 Filed 06/26/20 Page 13 of 18 PageID #: 130




                          EXHIBIT A




                                     7
Case 2:19-cv-05286-JMA-AKT Document 27 Filed 06/26/20 Page 14 of 18 PageID #: 131




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF NEW YORK

                                                       X     VIA ECF
  MARCOS MEJIA, On behalf of himself and
  others similarly situated

                                        Plaintiff,
                                                                Civ. Action No.: 19-CV-05286
                     -against-

  GULF2BAY SOFTWASH CORP., NORTH
  AMERICAN CHIMNEY & GUTTER
  CORP., DAVID JARETT In his individual
  capacity

                                     Defendants.

                                                       X


  IT IS HEREBY STIPULATED AND AGREED by and between Plaintiffs and Defendants that,
  the parties’ SETTLEMENT AGREEMENT REGARDING FLSA CLAIMS (“Agreement”)
  having been found to constitute a fair and reasonable compromise of a bona fide dispute, this
  action is dismissed, with prejudice, in its entirety and with no award of attorneys’ fees, costs or
  disbursements to Plaintiff or Defendants by the Court. Pursuant to the terms of the Agreement,
  the Court retains jurisdiction over disputes between the parties for purposes of enforcement of
  the settlement.

       LAW OFFICE OF DELVIS MELENDEZ                             JACKSON LEWIS P.C.
       Attorneys for Plaintiffs                                  Attorneys for Defendants
       90 Bradley St.                                            58 South Service Road, Suite 250
       Brentwood, New York 11717                                 Melville, New York 11747

   By:____________________________
        Delvis Melendez, Esq.                               By:____________________________
                                                                   Noel P. Tripp, Esq.

   Dated: _________________________                         Dated:__________________________



                           SO ORDERED on this ___ day of _________, 2020,

                            ________________________________________
                                        U.S.D.J. AZRACK
Case 2:19-cv-05286-JMA-AKT Document 27 Filed 06/26/20 Page 15 of 18 PageID #: 132




                          EXHIBIT B




                                     2
Case 2:19-cv-05286-JMA-AKT Document 27 Filed 06/26/20 Page 16 of 18 PageID #: 133




       Date              Law Offices of Delvis Melendez   Marcos Mejia   Thiago Paschoalotti
       7/1/2020                     $416.67                $416.67           $416.67
      7/31/2020                     $416.67                $416.67           $416.67
      8/30/2020                     $416.67                $416.67           $416.67
      9/29/2020                     $416.67                $416.67           $416.67
     10/29/2020                     $416.67                $416.67           $416.67
     11/28/2020                     $416.67                $416.67           $416.67
     12/28/2020                     $416.67                $416.67           $416.67
      1/27/2021                     $416.67                 $416.67          $416.67


  4824-4207-1232, v. 1




                                                 3
Case 2:19-cv-05286-JMA-AKT Document 27 Filed 06/26/20 Page 17 of 18 PageID #: 134




                           EXHIBIT 2
Case 2:19-cv-05286-JMA-AKT Document 27 Filed 06/26/20 Page 18 of 18 PageID #: 135
